Per Curiam.:
This cause coming on for final consideration in its *52regular order on the docket, and it appearing to the court that the decree appealed from is a joint one in favor of W. P. Couper, Fannie D. Conant in her own right and as executrix of the last will of Sherman Conant, deceased, and M. O. Arnold, and against the appellant, and M.'O. Arnold not being made a party to- the appeal, either as appellant or appellee, and not having appeared in any manner in this court, and said M. O. Arnold being a necessary party to the appeal, the said appeal is, therefore, hereby dismissed at the cost of the appellant.